I agree with the Court's conclusion but I cannot agree that a verdict was returned by the jury and would set the judgment of the Circuit Court of Wyoming County aside because there is no verdict upon which it can rest.
When the jury returned into court after deliberating, upon being asked if it had agreed upon a verdict, it answered in the affirmative. Thereupon there was exhibited to the court in writing the two special interrogatories, the first asking the amount of compensatory damages included in the verdict and the second the amount of punitive damages so included. With symbols and numerals the jury indicated that it had found $1,000.00 in exemplary damages for the plaintiff. There was no finding of compensatory damages and no general verdict. Of course it goes without saying that special interrogatories of this nature are for the purpose of analyzing a general verdict as between compensatory and exemplary damages. Here there was no general verdict. Consequently there was nothing upon which to base an answer to the special interrogatories. Hence the jury reported nothing *Page 603 
and should have been sent back to its room for further deliberation and further instructed, if necessary. Of course a trial judge can correct a formal mistake in a verdict but his power to correct is strictly confined to mere matters of form. Instead of confining the procedure to a formal correction here, the verdict for plaintiff was written in open court by counsel for the plaintiff and signed by the foreman pursuant to the court's direction. It was then read to and agreed to by the jury, changing its conclusion from $1,000.00 exemplary damages to a $1,000.00 general verdict, without answering either special interrogatory. In my opinion this was tantamount to having the jury arrive at a verdict in open court without discussion or deliberation. It is my opinion that the judgments in this case had no verdict upon which to stand and I would so treat it.